DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9, 11 and 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

INFORMATION DISCLOSURE
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claims recited a needle/cannula for extending through one or more apertures in the stent. However, the specification does not disclose a needle.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “needle/cannula [extending] through the one or more apertures [of a stent]” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 10, 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios et al. U.S. Publication 2014/0107642 A1 in view of Drasler et al. U.S. Publication 2008/0312577 A1.
Regarding Claims 1, 4, 8, 15, Rios et al. discloses catheter system comprising: a stent (paragraph [0023]) and a first catheter 202 comprising a fistula-forming element (paragraph [0023]). However, Rios et al. does not expressly disclose the stent comprising one or more apertures, wherein the stent comprises a plurality of elongate struts and a plurality of connecting struts connected to the elongate struts, forming a helical configuration. In addition, Rios et al. does not expressly disclose the stent configured to hold open one or more venous valves and receive a needle through the one or more apertures, wherein the stent may have an outer diameter of 5.0 mm. Drasler et al. teaches a catheter system 100 in the same field of endeavor, comprising a stent 110 configured to hold open a venous system (paragraphs [0014], [0053-0054] and [0063]), wherein the stent (as described in paragraph [0056], novel stent/grafts are disclosed in provisional application 60/899,601 or Jenson et al. U.S. Publication 2008/0306580), the stent comprises one or more apertures (as seen in Figures 14-23 of Jenson) for receiving a needle 102, wherein the stent comprises a plurality of elongate struts and a plurality of connecting struts connected to the elongate struts forming a helical configuration (as seen in Figures 14-15 and 17 and paragraphs [0053], [0055]) an outer diameter of 5.00 mm (paragraph [0078]) for the purpose of having a vascular prosthesis that is adapted for 
Regarding Claim 2, Rios et al. discloses wherein the first catheter 202 further comprises an alignment element (magnetic alignment elements, paragraph [0027]).
Regarding Claim 3, Rios et al. discloses wherein the fistula-forming element is an electrode 206 (as seen in Figures 2-4C and paragraphs [0023-0024]).
Regarding Claim 10, Rios et al. does not expressly disclose wherein the stent comprises a plurality of first struts and a plurality of second struts arranged in a cylindrical configuration, wherein the first struts and the second struts have different thicknesses. Drasler et al. teaches a catheter system 100 in the same field of endeavor, comprising a stent 110 configured to hold open a venous system, wherein the stent comprises thicker portions than other portions of the stent for the purpose of having a higher hoop or radial strength and having a larger diameter than other portions. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rios stent to further include a first strut with different thickness than another strut as taught by Drasler for the purpose of having a higher hoop or radial strength and having a larger diameter than other portions.
Regarding Claim 12, Rios et al. discloses further comprising a second catheter 203.
Regarding Claim 14, Rios et al. discloses wherein the second catheter 203 comprises a second alignment element (magnetic alignment elements, paragraphs [0027]).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios et al. in view of Drasler et al. as applied in the claim rejection above and further in view of Lenihan et al. U.S. Publication 2015/0366580 A1.
Regarding Claims 5, 6, 7, Rios et al. does not expressly disclose a stent detector coupled to a needle injector, wherein the stent detector comprises a sensor configured to detect a stent, an output device configured to output a stent detection status, a cannulator, and a needle, wherein a needle injector coupled to the needle. Lenihan et al. teaches a catheter system in the same field of endeavor comprising inserting a needle 17 having a sensor 19, the sensor assists in determining positional information of the tip of the needle relative to a device 10 (paragraph [0091]) and further including a transducer 22 on the device 20 for detecting 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774